UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 DOMINIC M. FRANZA,

                                 Plaintiff,

                       v.
                                                             No. 16-CV-7635 (KMK)

 TINA M. STANFORD; EDWARD M.                                 OPINION AND ORDER
 SHARKEY; OTIS CRUZE; SALLY
 VELASQUEZ-THOMPSON; GAIL
 HALLERDIN; WALTER WILLIAM
 SMITH, JR.,

                              Defendants.


Appearances:

Dominic M. Franza
Beacon, NY
Pro Se Plaintiff

Neil Shevlin, Esq.
New York State Office of the Attorney General
New York, NY
Counsel for Defendants

KENNETH M. KARAS, District Judge:

       Pro se Plaintiff Dominic M. Franza (“Plaintiff”), currently incarcerated at Fishkill

Correctional Facility, filed the instant Fourth Amended Complaint, pursuant to 42 U.S.C. § 1983,

against New York State Board of Parole Chairwoman Tina M. Stanford (“Stanford”) and

Commissioners Edward M. Sharkey (“Sharkey”), Otis Cruze (“Cruze”), Sally Velasquez-

Thompson (“Velasquez-Thompson”), Gail Hallerdin (“Hallerdin”), and Walter William Smith,

Jr. (“Smith”) (collectively, “Defendants”). (See Fourth Am. Compl. (“FAC”) (Dkt. No. 80).)

Plaintiff alleges that Defendants violated his rights under the Fourteenth and Eighth
Amendments when they determined his eligibility for parole, and evaluated his appeal of that

determination, based upon an invalid decision-making procedure. (See generally id.)

        Before the Court is Defendants’ Motion To Dismiss the Complaint Pursuant to Federal

Rule of Civil Procedure 12(b)(6). (See Not. of Mot. To Dismiss (“Defs.’ Mot.”) (Dkt. No. 85);

Defs.’ Mem. of Law in Supp. of Mot. To Dismiss (“Defs.’ Mem.”) (Dkt. No. 86).) Defendants

argue that Plaintiff’s claims are barred by collateral estoppel, that the Fourth Amended

Complaint fails to state a claim, that his claim for damages is barred by Heck v. Humphrey, 512

U.S. 477 (1994), and the Eleventh Amendment of the U.S. Constitution, and that Defendants are

entitled to absolute and qualified immunity. (See generally Defs.’ Mem.) For the following

reasons, Defendants’ Motion is granted.

                                            I. Background
        The Court assumes the Parties’ familiarity with the factual and procedural history of this

case, as described in Franza v. Stanford, No. 16-CV-7635, 2018 WL 914782, at *1–6 (S.D.N.Y.

Feb. 14, 2018). (See (Op. & Order (“Opinion”) 2–11 (Dkt. No. 71).) The Court here

summarizes only background information necessary to resolve the instant Motion.

        A. The New York Parole Scheme

        In 2011, the New York State Legislature amended the statute governing the functions,

powers, and duties of the New York Board of Parole (the “Board”), requiring that its “written

procedures for . . . making parole decisions . . . shall incorporate risk and needs principles . . . .”

N.Y. Exec. Law § 259-c(4). The same year, the Legislature also amended the statute governing

the procedures for the conduct of the work of the Board, mandating that the procedures adopted

pursuant to § 259-c(4) require the Board to consider eight enumerated factors. Id.




                                                   2
§ 259-i(2)(C)(A). 1 In response to these statutory amendments, the Board filed a Notice of

Proposed Rulemaking with the Secretary of the State of New York on December 18, 2013.

(FAC ¶ 20; FAC Ex. 1 (“Notice of Proposed Rule Making”).) Two Assemblymen of the

Legislature then wrote a letter to the Board, objecting that, contrary to legislative intent, the

proposed rules “treat the [risk and needs assessment and case management plan] requirements of

§ 259-c(4) . . . as mere additional factors for consideration by the Parole Board,” rather than as

an overarching, “independent, evidence-based, objective evaluation” which “should inform the

Board’s analysis of [an inmate’s] suitability for release.” (FAC Ex. 2 (“Jan. 21, 2014 Letter”).)

Nevertheless, on April 21, 2014, the Board adopted the rule by a unanimous vote of all members,

including Defendants. (FAC ¶ 25; FAC Ex. 3 (“Certification”).) The new rule provided that

“[i]n making any parole release decision the following factors shall be considered”: (1) the eight

statutory factors listed in N.Y. Exec. Law § 259-i(2)(C)(A), and (2) other additional factors,

including “the most current risk and needs assessment” and “the most current case plan”

prepared by the New York Department of Corrections and Community Supervision (“DOCCS”).

(FAC ¶ 26.) See 9 N.Y.C.R.R. § 8002.3 (2014) (listing the latter two factors as numbers 11 and

12). 2

         On May 2, 2016, a bill was introduced in the New York State Legislature to again amend

§ 259-c(4) and § 259-i(2)(C)(A) to emphasize that the Board must use risk and needs principles

in its overall parole release decision making, rather than as mere factors. (FAC Ex. 4 (“2016

Bill”); FAC Ex. 5 (“Accompanying Memorandum”).) A year later, after noting the objections to


         1
         This version of the statute was enacted in 2011 N.Y. Sess. Laws ch. 62 (S. 2812-C)
(McKinney), Art. 8 § 201. It was effective from March 31, 2011 until August 30, 2012, when it
was revised again.
         2
       This regulation has since been amended and renumbered. It is now found in 9
N.Y.C.R.R. § 8002.2 (2017).
                                                  3
the existing rule at a meeting, the Board officially amended the rule governing their parole

release decision-making. (FAC ¶ 33; FAC Ex. 11 (“Notice of Adoption”).) The new rule notes

that, in making a release determination, “the Board shall be guided by risk and needs principles,”

and “[t]he Board also shall consider the most current case plan that may have been developed . . .

pursuant to [§] 71-a of the Correction Law.” 9 N.Y.C.R.R. §§ 8002.2(a), (b) (2017). The

amended rule removes factors (11) and (12)—the risk and needs assessment and the case plan—

from the list of factors. See id. § 8002.2(d). (See FAC ¶ 33.)

       B. Application to Plaintiff

       As a prisoner serving two indeterminate sentences, see DOCCS, Inmate Information,

http://nysdoccslookup.doccs.ny.gov (last visited Jan. 30, 2018) (DIN # 92A3659), Plaintiff was

entitled to a personal interview with members of the Board to determine whether he was eligible

for parole at least one month prior to the expiration of his aggregate minimum sentence—25

years, see N.Y. Penal Law § 70.40(1)(a)(i) (date of parole eligibility for prisoners serving

indeterminate sentences); N.Y. Exec. Law § 259-i(2)(a) (date of parole eligibility interview). On

December 15, 2015, Defendants Smith, Velasquez-Thompson, and Hallerdin presided over

Plaintiff’s parole interview, asking him a series of questions. (FAC ¶ 37; FAC Ex. 12

(“Interview”).) After deliberating, Smith, Velasquez-Thompson, and Hallerdin rendered a

decision denying Plaintiff discretionary parole and ordering him to be held for another 24

months, and to re-appear in October 2017. (Interview 14.) They explained that the following

factors weighed against Plaintiff’s release: the serious nature of his offenses, the fact that “[t]he

victims sustained serious physical injury,” that Plaintiff “denied involvement and denied any

culpability” during the interview, and that he “incurred several disciplinary infractions” in

prison. (Id. at 14–15.) According to Plaintiff, Defendants Smith, Velasquez-Thompson, and



                                                  4
Hallerdin conducted this hearing and rendered this decision “[w]hile knowingly and intentionally

refusing to follow N.Y. State procedure”—that is, by applying the rules codified in § 8002.3

despite its alleged conflict with § 259-c(4), § 259-i(2)(a), and § 259-i(2)(C)(A). (FAC ¶ 37; see

also id. ¶¶ 43, 46 (same).)

       Plaintiff filed an administrative appeal of the Board’s decision, arguing, among other

things, that the proceeding violated his due process rights by including the 11th and 12th factors

in § 8002.3. (FAC ¶ 38; FAC Ex. 13 (“Administrative Parole Appeal Brief”).) After

considering a variety of documents, including Plaintiff’s brief, Defendants Stanford, Sharkey,

and Cruze affirmed the Board’s decision. (See FAC Ex. 14 (“Administrative Appeal Report and

Recommendation”).) In doing so, they allegedly “refus[ed] to follow N.Y. State procedure.”

(FAC ¶ 39; see also id. ¶¶ 49, 52 (alleging that they did so “knowingly and intentionally” and

with “malice and oppression”).)

       On June 1, 2016, Plaintiff instituted an Article 78 proceeding in the New York Supreme

Court, Albany County, “raising arguments identical to those in this federal case,” including that

application of § 8002.3 to his parole decision violated his federal procedural due process rights.

(Opinion 9; see also Pl.’s Mem. 4; Plaintiff’s Letter to Court (November 17, 2017) (“Pl.’s

Letter”) Ex. 13 (“Article 78 Petition”) 11–15.) 3 On January 13, 2017, the New York Supreme



       3
         Plaintiff notably removed allegations relating to the Article 78 Petition from his Fourth
Amended Complaint, and included no exhibits in connection with the state court proceeding.
Nevertheless, Plaintiff has previously submitted documents relating to the Article 78 Petition and
Decision, and both Parties discuss them in their memoranda, (see Pl.’s Mem. 4–5, 8–11; Defs.’
Mem. 4–5, 10–11), indicating that they are “integral” to Plaintiff’s claims, see Cortec Indus., Inc.
v. Sum Holding L.P., 949 F.2d 42, 48 (2d Cir. 1991) (finding district court could consider
documents of which the plaintiffs had notice and which were “integral” to their claim in ruling
on motion to dismiss even though those documents were not incorporated into the complaint by
reference). Additionally, the state court documents relating to the Article 78 Proceeding are
public records. See Pani v. Empire Blue Cross Blue Shield, 152 F.3d 67, 75 (2d Cir. 1998) (“It is
well established that a district court may rely on matters of public record in deciding a motion to
                                                 5
Court dismissed Plaintiff’s Article 78 Petition. (See Pl.’s Letter Ex. 17 (Franza v. Stanford et al.,

Index No. 3910-16 (N.Y. Sup. Ct. Jan. 13, 2017)) (“Article 78 Decision”).) The court found that

“the record reveals that the Board [of Parole] considered the pertinent statutory factors and

followed the appropriate guidelines in denying [Plaintiff]’s request for parole release,” and that

the Board’s consideration of “the COMPAS instrument as one factor among several [was] in

accordance with its established procedures for incorporating risk and needs principles into its

decision-making process,” which “ha[s] been held to sufficiently comply with statutory

directives.” (Id. at 2–3.)

       C. Procedural History

       Plaintiff filed his initial Complaint on September 29, 2016, (Compl. (Dkt. No. 1)), and

subsequently has filed several amended complaints, (First Am. Compl. (Dkt. No. 31); Second

Am. Compl. (Dkt. No. 41); Third Am. Compl. (Dkt No. 60)), including the operative Fourth

Amended Complaint on May 16, 2018, (FAC). On February 14, 2018, the Court dismissed

Plaintiff’s Third Amended Complaint, dismissing Plaintiff’s Fourteenth Amendment claims with

prejudice on collateral estoppel grounds, but noting that Plaintiff also failed to state a claim, and

dismissing Plaintiff’s Eighth Amendment claim without prejudice, giving Plaintiff 30 days to

amend. (See generally Opinion.) On March 1, 2018, Plaintiff filed a motion for reconsideration,

requesting reconsideration of the collateral estoppel ruling. (Dkt. Nos. 72, 73.) On March 12,



dismiss under Rule 12(b)(6), including case law and statutes.”). Therefore, the Court will
consider them for purposes of deciding this Motion. See Harrison v. Diamonds, No. 14-CV-484,
2014 WL 3583046, at *2 (S.D.N.Y. July 18, 2014) (“Courts can take notice of the public records
from earlier actions ‘not for the truth of the matters asserted but rather to establish the fact of
such litigation and related filings.’” (alteration omitted) (quoting Kramer v. Time Warner Inc.,
937 F.2d 767, 774 (2d Cir. 1991))); Yan Won Liao v. Holder, 691 F. Supp. 2d 344, 352
(E.D.N.Y. 2010) (taking judicial notice of “public documents filed in connection with”
proceedings in a different court on a motion to dismiss where the defendants raised res judicata
as an affirmative defense).
                                                  6
2018, Defendants filed an opposition to the motion. (Dkt. No. 74.) On March 13, 2018, Plaintiff

filed an “addendum memorandum” in further support of the motion, (Dkt. No. 75), and on March

26, 2018, filed a reply memorandum, (Dkt. No. 77).

       On April 26, 2018, the Court issued an Order granting in part and denying in part

Plaintiff’s motion for reconsideration. (See Order (Dkt. No. 79).) With respect to the collateral

estoppel ruling, the Court denied Plaintiff’s motion with respect to the implementation and

application of § 8002.3, explaining that the Court “found that the Article 78 court already

decided the question of whether Plaintiff’s federal due process rights were violated . . . and thus

it cannot be relitigated in this Court.” (Order 12.) However, with respect to Plaintiff’s “separate

procedural due process claim based on Defendants’ formulation and adoption of § 8002.3,” the

Court stated that “although the Court clearly determined that Plaintiff raised this claim in his

Article 78 petition, and that the Article 78 Court ‘necessarily decide[d] that § 8002.3—at least in

its application to Plaintiff, if not also on its face—was not unconstitutional or procedurally

defective,’” Plaintiff correctly noted that “the Court inadvertently (and incorrectly) stated in a

later footnote that ‘Defendants do not argue that such a claim was decided in the Article 78

decision.’” (See Order 13 (citations omitted).) The Court therefore allowed Plaintiff to amend

his Fourteenth Amendment claim “solely with respect to Defendants’ formulation and adoption

of § 8002.3.” (Id.)

       Plaintiff filed the Fourth Amended Complaint on May 16, 2018. (See FAC.) On July 12,

2018, Defendants moved to dismiss the Fourth Amended Complaint. (See Defs.’ Mot.; Defs.’

Mem.) Plaintiff filed an Opposition to the Motion on August 3, 2018, (see Pl.’s Mem. in Opp’n

to Mot. To Dismiss (“Pl.’s Mem.”) (Dkt. No. 90)), and Defendants filed a Reply on October 24,

2018, (Defs.’ Reply Mem. in Further Supp. of Mot. To Dismiss (“Defs.’ Reply”) (Dkt. No. 95)).



                                                  7
                                            II. Discussion

        A. Standard of Review

        Defendants move to dismiss the Fourth Amended Complaint pursuant to Federal Rule of

Civil Procedure 12(b)(6). (Defs.’ Mem.) The Supreme Court has held that although a complaint

“does not need detailed factual allegations” to survive a motion to dismiss, “a plaintiff’s

obligation to provide the grounds of his entitlement to relief requires more than labels and

conclusions, and a formulaic recitation of the elements of a cause of action will not do.” Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 555 (2007) (alteration and quotation marks omitted). Indeed,

Rule 8 of the Federal Rules of Civil Procedure “demands more than an unadorned, the-

defendant-unlawfully-harmed-me accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quotation marks omitted). “Nor does a complaint suffice if it tenders naked assertions devoid of

further factual enhancement.” Id. (alteration and quotation marks omitted). Instead, a

complaint’s “[f]actual allegations must be enough to raise a right to relief above the speculative

level.” Twombly, 550 U.S. at 555. Although “once a claim has been stated adequately, it may be

supported by showing any set of facts consistent with the allegations in the complaint,” id. at

563, and a plaintiff must allege “only enough facts to state a claim to relief that is plausible on its

face,” id. at 570, if a plaintiff has not “nudged [his or her] claims across the line from

conceivable to plausible, the[] complaint must be dismissed,” id.; see also Iqbal, 556 U.S. at 679

(“Determining whether a complaint states a plausible claim for relief will . . . be a context-

specific task that requires the reviewing court to draw on its judicial experience and common

sense. But where the well-pleaded facts do not permit the court to infer more than the mere

possibility of misconduct, the complaint has alleged—but it has not ‘show[n]’—‘that the pleader

is entitled to relief.’” (citation omitted) (second alteration in original) (quoting Fed. R. Civ. P.



                                                   8
8(a)(2))); id. at 678–79 (“Rule 8 marks a notable and generous departure from the

hypertechnical, code-pleading regime of a prior era, but it does not unlock the doors of discovery

for a plaintiff armed with nothing more than conclusions.”).

       In considering Defendants’ Motion To Dismiss, the Court is required to “accept as true

all of the factual allegations contained in the [C]omplaint.” Erickson v. Pardus, 551 U.S. 89, 94

(2007) (per curiam); see also Nielsen v. Rabin, 746 F.3d 58, 62 (2d Cir. 2014) (same). And, the

Court must “draw[] all reasonable inferences in favor of the plaintiff.” Daniel v. T & M Prot.

Res., Inc., 992 F. Supp. 2d 302, 304 n.1 (S.D.N.Y. 2014) (citing Koch v. Christie’s Int’l PLC,

699 F.3d 141, 145 (2d Cir. 2012)). Where, as here, a plaintiff proceeds pro se, the Court must

“construe[] [his complaint] liberally and interpret[] [it] to raise the strongest arguments that [it]

suggest[s].” Sykes v. Bank of Am., 723 F.3d 399, 403 (2d Cir. 2013) (per curiam) (quotation

marks omitted). However, “the liberal treatment afforded to pro se litigants does not exempt a

pro se party from compliance with relevant rules of procedure and substantive law.” Bell v.

Jendell, 980 F. Supp. 2d 555, 559 (S.D.N.Y. 2013) (quotation marks omitted);

       Generally, “[i]n adjudicating a Rule 12(b)(6) motion, a district court must confine its

consideration to facts stated on the face of the complaint, in documents appended to the

complaint or incorporated in the complaint by reference, and to matters of which judicial notice

may be taken.” Leonard F. v. Isr. Disc. Bank of N.Y., 199 F.3d 99, 107 (2d Cir. 1999) (quotation

marks omitted). However, when the plaintiff is pro se, the Court may consider “materials

outside the complaint to the extent that they are consistent with the allegations in the complaint,”

Alsaifullah v. Furco, No. 12-CV-2907, 2013 WL 3972514, at *4 n.3 (S.D.N.Y. Aug. 2, 2013)

(quotation marks omitted), including, “documents that a pro se litigant attaches to his opposition

papers,” Agu v. Rhea, No. 09-CV-4732, 2010 WL 5186839, at *4 n.6 (E.D.N.Y. Dec. 15, 2010)



                                                   9
(italics omitted), statements by the plaintiff “submitted in response to [a] defendant’s request for

a pre-motion conference,” Jones v. Fed. Bureau of Prisons, No. 11-CV-4733, 2013 WL

5300721, at *2 (E.D.N.Y. Sept. 19, 2013), and “documents that the plaintiff[] either possessed or

knew about and upon which [he or she] relied in bringing the suit,” Rothman v. Gregor, 220 F.3d

81, 88 (2d Cir. 2000).

       B. Analysis

                1. Procedural Due Process Claim

                         a. Collateral Estoppel

       In light of the Court’s Order on Plaintiff’s motion for reconsideration, Defendants now

“repeat the argument they raised” in their prior motion to dismiss that Plaintiff is collaterally

estopped from bringing his procedural due process claims based on the formulation and adoption

of § 8002.3 because they were already litigated in the Article 78 proceeding. (Defs.’ Mem. 8–

11.) 4 As explained in the Court’s Opinion, collateral estoppel, also known as issue preclusion,

provides that “when an issue of ultimate fact has once been determined by a valid and final

judgment, that issue cannot again be litigated between the same parties in any future lawsuit.”

Swiatkowski v. Citibank, 745 F. Supp. 2d 150, 168 (E.D.N.Y. 2010) (quotation marks omitted),

aff’d, 446 F. App’x 360 (2d Cir. 2011); see also Tracy v. Freshwater, 623 F.3d 90, 99 (2d Cir.

2010) (“Collateral estoppel precludes a party from relitigating in a subsequent action or

proceeding an issue clearly raised in a prior action or proceeding and decided against that party.”

(quotation marks omitted)). Federal courts must give the same preclusive effect to state court

judgments as would be given by courts of the state itself, see Hayes v. Cty. of Sullivan, 853 F.

Supp. 2d 400, 424 (S.D.N.Y. 2012), which means that New York law governs the preclusive



       4
           This argument does not apply to Plaintiff’s Eighth Amendment claim.
                                                  10
effect of a prior Article 78 judgment on a § 1983 action in federal court, see Ortiz v. Russo, No.

13-CV-5317, 2015 WL 1427247, at *6 (S.D.N.Y. Mar. 27, 2015). Accordingly, collateral

estoppel will preclude a court from deciding an issue where “(1) the issue in question was

actually and necessarily decided in a prior proceeding, and (2) the party against whom the

doctrine is asserted had a full and fair opportunity to litigate the issue in the first proceeding.”

McKithen v. Brown, 481 F.3d 89, 105 (2d Cir. 2007) (quotation marks omitted); see also Hayes,

853 F. Supp. 2d at 425 (same). “The party asserting issue preclusion bears the burden of

showing that the identical issue was previously decided, while the party against whom the

doctrine is asserted bears the burden of showing the absence of a full and fair opportunity to

litigate in the prior proceeding.” Colon v. Coughlin, 58 F.3d 865, 869 (2d Cir. 1995); see also

Thomas v. Venditto, 925 F. Supp. 2d 352, 360 (E.D.N.Y. 2013) (same).

        Plaintiff concedes that he, “in the Article 78 proceeding, . . . challenged the formulation

and adoption of § 8002.3, on its face.” (Pl.’s Mem. 10.) However, he argues that he should not

be precluded from raising the argument here because the Article 78 Decision addressed “pure

questions of law,” which are not entitled to preclusive effect. (See id.) See also McGrath v.

Gold, 330 N.E.2d 35, 38 (N.Y. 1975) (“[C]ollateral estoppel does not apply to an unmixed

question of law.” (citing United States v. Moser, 266 U.S. 236, 242 (1924) (“The contention of

the government seems to be that the doctrine of res judicata does not apply to questions of law;

and, in a sense, that is true. It does not apply to unmixed questions of law. . . . But a fact,

question or right distinctly adjudged in the original action cannot be disputed in a subsequent

action, even though the determination was reached upon an erroneous view or by an erroneous

application of the law.”))).




                                                  11
        Defendants correctly note that Plaintiff raised this exact argument in his motion for

reconsideration, and that the Court rejected it. (See Order 11 (“Contrary to Plaintiff’s

interpretation, the Court did not conclude that the entire Article 78 decision was a pure legal

conclusion in its Opinion.”).) As the Court explained, “the Article 78 court found, based on the

factual record, that the Board did not improperly consider risk and needs principles as factors

rather than as an overarching principle, and therefore squarely decided the issue presented here—

whether § 8002.3 as applied to Plaintiff denied him procedural due process.” (Id.) Furthermore,

the Court “clearly determined that Plaintiff raised this claim [regarding the formulation and

adoption of § 8002.3] in his Article 78 petition” and that the Article 78 court necessarily decided

it “at least in its application to Plaintiff, if not also on its face,” but allowed Plaintiff to amend his

claim with respect to the formulation and adoption of § 8002.3, in light of his pro se status and

the Court’s inadvertent statement that Defendants had not argued that the claim was decided in

the Article 78 Decision. (Id. at 13.)

        Additionally, it is clear from the Article 78 Decision that the court considered and

rejected Plaintiff’s argument that the formulation and adoption of § 8002.3 was defective. With

respect to the Parole Board’s adoption of § 8002.3 despite ongoing objections by members of the

Legislature, the Article 78 Decision notes, “[a]lthough petitioner points out that members of the

Legislature have introduced bills in an effort to require the Board to accord greater weight to an

inmate’s risk and needs assessment, any such proposed legislation has yet to become law, and

thus is not controlling.” (Article 78 Decision 3.) The Article 78 court therefore necessarily

considered the legislative history of § 8002.3 and Plaintiff’s argument that the Legislature

disagreed with its formulation and adoption, and nonetheless found that the Board’s actions did

not violate Plaintiff’s procedural due process rights. (See Opinion 17 (“Plaintiff’s Article 78



                                                   12
petition, like his Third Amended Complaint, extensively details the legislative history of the

statutes and regulation relevant here, and all of his arguments are based on the fundamental

proposition that § 8002.3 violates the identified New York statutes.”). See also Fuchsberg &

Fuchsberg v. Galizia, 300 F.3d 105, 109 (2d Cir. 2002) (holding that issue preclusion applied

where the state court’s rejection of the petitioner’s argument, “clearly raised” in the petitioner’s

brief but not expressly addressed by the court, was “necessary” to what the state court “explicitly

decided”); Davis v. Jackson, No. 15-CV-5359, 2018 WL 358089, at *9 (S.D.N.Y. Jan. 8, 2018)

(“[N]ot only did [the] [p]laintiff raise each of his discrete due process claims in the Article 78

proceedings, but in both instances, the state court necessarily rejected his claims by concluding

on the merits that [the] [p]laintiff had not met his burden of establishing that the procedures used,

or subsequent outcome, of either hearing constituted a violation of [the] [p]laintiff’[s] due

process rights.”); Leo v. N.Y.C. Dep’t of Educ., No. 13-CV-2271, 2014 WL 6460704, at *6

(E.D.N.Y. Nov. 17, 2014) (“The prior decision of the issue need not have been explicit, however,

if by necessary implication it is contained in that which has been explicitly decided.” (alteration

and quotation marks omitted)).

       The Court therefore grants the Motion To Dismiss Plaintiff’s procedural due process

claim on collateral estoppel grounds.

                       b. The Merits

       In any event, even if not barred by collateral estoppel, Plaintiff’s procedural due process

claim based on the formulation and adoption of § 8002.3 fails on the merits. “[T]o present a

[procedural] due process claim, a plaintiff must establish (1) that he possessed a liberty interest

and (2) that the defendant(s) deprived him of that interest as a result of insufficient process.”

Giano v. Selsky, 238 F.3d 223, 225 (2d Cir. 2001) (quotation marks omitted). “The appropriate



                                                 13
process depends on the balancing of three factors: (1) ‘the private interest that will be affected by

the official action;’ (2) ‘the risk of erroneous deprivation of such interest through the procedures

used;’ and (3) ‘the Government’s interest, including the function involved and the fiscal and

administrative burdens that the additional or substitute procedural requirement would entail.’”

Panzella v. Sposato, 863 F.3d 210, 218 (2d Cir. 2017), as amended (July 18, 2017) (quoting

Mathews v. Eldridge, 424 U.S. 319, 335 (1976)).

       As an initial matter, Plaintiff has “no liberty interest in parole, and the protections of the

Due Process Clause are inapplicable.” Barna v. Travis, 239 F.3d 169, 171 (2d Cir. 2001) (per

curiam); see also Sheppard v. N.Y.S. Div. of Parole, No. 10-CV-5376, 2011 WL 2610695, at *3

(S.D.N.Y. June 28, 2011) (collecting cases); Loria v. Butera, No. 09-CV-531, 2010 WL

3909884, at *5 (N.D.N.Y. Sept. 29, 2010) (“[B]ecause [the] [p]laintiff had no liberty interest in

conditional parole re-release, any procedural infirmity did not give rise to a cognizable

constitutional claim.”). However, even assuming Plaintiff has a liberty interest in receiving a

personal interview to determine his parole eligibility under N.Y. Exec. Law § 259-i(2)(a), (see

Pl.’s Mem. 17), he still does not allege how the process he received was constitutionally

defective, see Zinermon v. Burch, 494 U.S. 113, 126 (1990) (explaining that, to determine

whether the process provided “was constitutionally adequate,” the court must “examine the

procedural safeguards built into the statutory or administrative procedure of effecting the

deprivation, and any remedies for erroneous deprivations provided by statute or tort law”); id. at

127–28 (analyzing when a pre or post-deprivation hearing is necessary); cf. Victory v. Pataki,

814 F.3d 47, 63 (2d Cir. 2016) (explaining that procedural due process requires “the opportunity

to be heard at a meaningful time and in a meaningful manner,” which includes “that the decision




                                                 14
be issued by a neutral and detached hearing body such as a traditional parole board and

supported by at least some evidence” (quotation marks omitted)).

       Plaintiff argues that because § 8002.3 was not formulated and adopted in accordance with

§ 259-c(4) and § 259-i(2)(C)(A), his parole decision applying § 8002.3 “did not provide the

process due, an overarching, independent, evidence-based objective evaluation, during the

evaluation phase.” (Pl.’s Mem. 20–21.) Plaintiff’s argument implies that the Legislature’s intent

that the requirements of § 259-c(4) be applied as “an independent, evidence-based, objective

evaluation” rather than as merely additional factors for consideration by the Board, as reflected

by two legislators’ submission during the rulemaking process, (see Jan. 21, 2014 Letter, at 1),

became the “process due” under the Fourteenth Amendment. This is simply not the case. The

Legislature’s purported disapproval of the decision-making procedures formulated and adopted

by the Board under § 8002.3 does not render those procedures insufficient under the Due Process

Clause. The New York Legislature’s directives to the Board with respect to the appropriate

process for parole determinations do not alter the process due under the Constitution. See

Gordon v. Alexander, 592 F. Supp. 2d 644, 650 (S.D.N.Y. 2009) (“[S]tate statutes do not create

federally protected due process entitlements to specific state-mandated procedures.” (citing

Holcomb v. Lykens, 337 F.3d 217, 224 (2d Cir. 2003))); see also Olim v. Wakinekona, 461 U.S.

238, 250–51 (1983) (“The State may choose to require procedures . . . but in making that choice

the State does not create an independent substantive right.”); Blouin v. Spitzer, 356 F.3d 348, 363

(2d Cir. 2004) (“[F]ederal law, not state regulations, determines the procedures necessary to

protect [a] liberty interest.”); Cofone v. Manson, 594 F.2d 934, 938 (2d Cir. 1979) (“Although a

Due Process Clause liberty interest may be grounded in state law that places substantive limits

on the authority of state officials, no comparable entitlement can derive from a statute that



                                                15
merely establishes procedural requirements.”); cf. Richmond Boro Gun Club, Inc. v. City of New

York, 97 F.3d 681, 689 (2d Cir. 1996) (“When the legislature passes a law which affects a

general class of persons, those persons have all received procedural due process—the legislative

process. The challenges to such laws must be based on their substantive compatibility with

constitutional guarantees.” (quotation marks omitted)).

       As discussed in the Court’s Opinion, Plaintiff identifies no process of which he was

deprived due to the formulation and adoption of § 8002.3. Plaintiff received an interview at

which he was asked multiple questions. (See Interview.) After deliberating, the interviewing

Defendants explained the factors they “weighed and considered,” and decided discretionary

release was not appropriate due to safety concerns. (Id. at 14–15.) Similarly, the Defendants

considering Plaintiff’s appeal evaluated the record and Plaintiff’s brief before affirming the

Board’s decision. (See Administrative Appeal Report and Recommendation.) That the

formulation of § 8002.3 may have violated New York law by improperly including risk and

needs principles as factors rather than as overarching principles does not render the process

Plaintiff ultimately received inherently unfair or procedurally improper under the Constitution.

See Greenholtz v. Inmates of Nebraska Penal & Correctional Complex, 442 U.S. 1, 16 (1979)

(“The Nebraska procedure affords an opportunity to be heard, and when parole is denied it

informs the inmate in what respects he falls short of qualifying for parole; this affords the

process that is due under these circumstances. The Constitution does not require more.”);

Holcomb, 337 F.3d at 224 (“Elevating a state-mandated procedure to the status of a

constitutionally protected liberty or property interest, would make process an end in itself rather

than a requirement whose constitutional purpose is to protect a substantive interest in which the

individual has a claim of entitlement.” (quotation marks omitted)); Tatta v. Miller, No. 05-CV-



                                                 16
1205, 2005 WL 2806236, at *3 (E.D.N.Y. Oct. 27, 2005) (“[T]he denial of [the inmate]’s

application for parole comported with procedural due process, which, in this context, requires

only that the inmate be given an opportunity to be heard and informed of the reasons for the

denial of parole.”).

       Therefore, Plaintiff’s claim that the formulation and adoption of § 8002.3 violated his

right to due process under the Fourteenth Amendment fails on the merits. 5

               2. Eighth Amendment Claim

       Defendants argue that Plaintiff’s Fourth Amended Complaint still fails to plausibly allege

an Eighth Amendment violation. (Defs.’ Mem. 11–12.) This claim was previously dismissed

because Plaintiff did “not allege that the interview process involved any application of pain or

another serious deprivation of a necessity, such as food, medical care, or safety, nor does he

allege that the process was without penological justification” as required to establish an Eighth

Amendment violation. (Opinion 26.) Additionally, the Court rejected Plaintiff’s argument that

his parole denial extended his sentence, noting that “his maximum sentence is 50 years from

1992—a date that has not yet passed.” (Id. at 27.)

       Plaintiff’s Fourth Amended Complaint does not allege any new facts that suggest

Plaintiff has been subjected to cruel and unusual punishment under the Eighth Amendment.

Plaintiff alleges that Defendants’ actions caused him to “remain[] in prison without Procedural

Due Process of Law,” resulting in emotional distress, mental anguish, headaches, loss of sleep,

heightened anxiety, and depression. (See FAC ¶¶ 46–47, 52–53.) Plaintiff’s Opposition states




       5
         Because Plaintiff’s claim fails on the merits, the Court need not reach Defendants’
argument that they are entitled to absolute legislative immunity for the formulation and adoption
of § 8002.3. (See Defs.’ Mem. 5.)
                                                17
that “the complaint bespeaks the process was without penological justification,” (Pl.’s Mem. 17),

but does not otherwise explain how his allegations state an Eighth Amendment claim.

       Plaintiff fails to cure the deficiencies of his prior complaints with respect to his Eighth

Amendment claim. Plaintiff still does not allege that the process he received “involved the

application of pain or another serious deprivation of a necessity,” or that it improperly extended

his sentence. (See Opinion 26–27.) Plaintiff’s sole argument is that the denial of parole resulted

in his remaining in prison; however, the Court has already explained that denial of parole is

insufficient to state a claim under the Eighth Amendment. (See id. at 27.) See also D’Angelo v.

Annucci, No. 16-CV-6459, 2017 WL 6514692, at *10 (S.D.N.Y. Dec. 19, 2017) (holding that the

plaintiff failed to state an Eighth Amendment Claim because he “was not held beyond his

maximum sentence”); Williams v. Carpenter, 214 F. Supp. 3d 197, 202 (W.D.N.Y. 2016) (“A

denial of parole or early release does not constitute cruel or unusual punishment, within the

meaning of the Eighth Amendment.”); Sheppard, 2011 WL 2610695, at *4 (“[T]he mere fact

that [the plaintiff] has been denied parole does not violate any provision of the Constitution,

much less the Eighth Amendment.” (citations omitted)).

       The Court therefore grants Defendants’ Motion To Dismiss Plaintiff’s Eighth

Amendment claim. 6

                                          III. Conclusion

       For the foregoing reasons, Defendants’ Motion To Dismiss is granted. A complaint

should be dismissed without prejudice if the pleading, “‘liberally read,’ suggests that the plaintiff



       6
         Because the Court already dismissed both the Fourteenth Amendment and Eighth
Amendment claims, it need not reach Defendants’ alternative arguments that they are entitled to
qualified immunity or that Plaintiff’s damages claims are barred by Heck v. Humphrey, 512 U.S.
477 (1994). (Defs.’ Mem. 14–16.)


                                                 18
has a claim that []he has inadequately or inartfully pleaded and that []he should therefore be

given a chance to reframe." Cuoco v. Moritsugu, 222 F.3d 99, 112 (2d Cir. 2000) (citation and

alterations omitted) (quoting Gomez v. USAA Fed. Sav. Bank, 171 F.3d 794, 795 (2d Cir. 1999)).

If a complaint, however, has substantive problems and "[a] better pleading will not cure [them],"

"[s]uch a futile request to replead should be denied." Id. (citing Hunt v. All. N Am. Gov 't

Income Tr., 159 F.3d 723, 728 (2d Cir. 1998)). Even prose plaintiffs are not entitled to file an

amended complaint if the complaint "contains substantive problems such that an amended

pleading would be futile." Lastra v. Barnes & Noble Bookstore, No. 1l-CV-2173, 2012 WL

12876, at *9 (S.D.N.Y. Jan. 3, 2012), aff'd, 523 F. App'x 32 (2d Cir. 2013). Because the Court

finds that further amendment would be futile, Plaintiffs claims are dismissed with prejudice.

       The Clerk of the Court is respectfully requested to terminate the pending motion, (Dkt.

No. 80), close this case, and mail a copy of this Opinion to Plaintiff.

SO ORDERED.

Dated: February~' 2019
       White Plains, New York

                                                              E
                                                          ITED STATES DISTRICT JUDGE




                                                  19
